United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-30380
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RANDY KEITH COLBURN,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                       USDC No. 03-CR-60038-ALL
                         --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Randy Keith Colburn pleaded guilty to count one of an

indictment charging him with production of child pornography in

violation of 18 U.S.C. § 2251(a).   Colburn contends for the first

time on appeal that Congress exceeded its authority under the

Commerce Clause to the extent that 18 U.S.C. § 2251(a)

criminalizes the taking of Polaroid photographs of minors engaged

in sexually explicit conduct, where the sole connection to

interstate commerce is the out-of-state manufacture of the camera

and film.   Colburn concedes that this issue is foreclosed by our

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30380
                                -2-

opinion in United States v. Kallestad, 236 F.3d 225, 231–33 (5th

Cir. 2000).   He seeks to preserve the issue for Supreme Court

review.

     AFFIRMED.